i          i          i                                                                   i    i      i




                                          MEMORANDUM OPINION

                                             No. 04-09-00657-CV

                                                Sie Joe LANN,
                                                   Appellant

                                                       v.

                                                June GEBERT,
                                                   Appellee

                          From the 81st Judicial District Court, La Salle County, Texas
                                      Trial Court No. 02-04-00028-CVL
                                  Honorable Fred Shannon, Judge Presiding1

Opinion by:           Catherine Stone, Chief Justice

Sitting:              Catherine Stone, Chief Justice
                      Phylis J. Speedlin, Justice
                      Marialyn Barnard, Justice

Delivered and Filed: April 14, 2010

AFFIRMED

           Sie Joe Lann appeals from an order denying his motion to recuse Judge Donna Rayes from

presiding over his suit against June Gebert. The order was signed by Judge Fred Shannon, and Lann

alleges Judge Shannon abused his discretion in failing to remove Judge Rayes on the grounds of

partiality and bias. Because the issues in this appeal involve the application of well-settled principles

of law, we affirm the trial court’s judgment in this memorandum opinion.


           1
               … Sitting by assignment.
                                                                                       04-09-00657-CV



       In this case, the record is devoid of any evidence about the recusal issue. Lann’s bare

assertions that Judge Rayes was biased and lacked impartiality are insufficient to demonstrate an

abuse of discretion by Judge Shannon. See In re Robinson, No. 12-00-00354-CV, 2002 WL 335281,

*6 (Tex. App.—Tyler 2002, no pet.) (not designated for publication) (noting, inter alia, trial court

did not abuse its discretion by denying appellant’s motion to recuse because appellant’s general

allegations of bias were not supported by the record). Because Lann’s assertions are not supported

by any facts in the record, we cannot conclude Judge Shannon abused his discretion by denying

Lann’s motion to recuse.

       The judgment of the trial court is therefore affirmed.



                                                      Catherine Stone, Chief Justice




                                                -2-